.   .

I




                        TXXEA~TORNEYGENERAL
                                 OF TEXAS
I                                 AUlSlWJ.   TExAa     m3vll



                                          April 4, 1974



            The Honorable Henry Wade        Opinion No. H- 270
            District Attorney
            Dallas County Government Center   Re:    Whether the respondent in
            Dailaa. Texas 75202                      a cause filed under the Uni-
                                                    form Reciprocal Support Act
            Dear Mr. Wade:                           is entitled to a jury trial

                   You have aeked our opinion on the question of whether a respondent
            in a cause filed under the Uniform Reciproca! Enforcement of Support
            Act is entitled to a jury trial.

                   The Uniform Reciprocal Enforcement of Support Act hae been
            enacted 81 Chapter 21 of the Texas Family Code. It derive8 from Art.
            232&3b-4, V. T. C. S., enacted by the 59th Ltgirlature in 1965, and from
            e8rlier similar legislation.

                  We considered a similar question in opinion No. H-218 but confined
            our reply to contempt proceeding6 brought under the Uniform Reciprocal
            Enforcement of Support Act where an obligation to support had already
            been validly fixed by another court and in which enforcement by contempt
            of court war the only iaBue.

                  Opinion No. H-218 was written in rerrponee to an inquiry by the
            Honorable Tom Hanna, Criminal District Attorney of Jefferson County,
            Texas, and he, like you, haa requested that we broaden the opinion and
            state “whether a respondent in a Uniform Reciprocal Enforcement of
            Support Act to net the amount of child support is entitled to c jury trial.”
            This opinion is intended aa an anrwer to Mr. Hahna’ inquiry 81 well as
            to yours.

                  Ae indicated in Mr. Henna’6 supplemental inquiry a court in a
            Uniform Reciprocal Enforcement of Support Act proceeding hre autho-




                                               p. 1264
The Honor8ble Henry Wade, page 2        (H-270)




rity to set the amount of child support. Other issues which might come
before the court in such a proceeding 8re the need for child support,
the duty to contribute, which would involve prrenthood, 8nd other rel8ted
issues.

     We believe thrt such proceedings rre controlled by $11.13 of the
Tex8a F8mily Code which provide6 8s follows:

                  “(a) In 8 suit 8ffecting the parent-child ret.-
            tionrhip, except 8 suit in which adoption ia nought,
            8ny p8rty nuy demand 8 jury trial.

                   “(b) The verdict of the jury ie binding on the
            court except with respect to the iaeueo of nunaging
            conaerv.torclhip, poesersion, 8nd support of and
            8cceae to 8 child, on which the verdict ir rdviaory
            only. provided, however, the court may not enter 8
            decree that contravene8 the verdict of the jury on
            the ir#uer of managing coneervatorrhip, porresaion
            of, or 8cceaB to 8 child. ”

      We believe that the 8dvinory jury specified in 0 11.13(b) i6 8vailrble
in Uniform Reciprocal Enforcement of Support Act proceeding8 and thus,
in answer to Mr. Hanna’r supplemental inquiry, such rn 8dvirory jury
would be available where the court is setting the amount of child support
in such 8 proceeding.  The right to 8 jury concerning other issuea would
be governed by the terms of § 11.13.

       Accordingly, while 8 jury ie not avrilrble to 8 respondent in 8
contempt proceeding filed under the Uniform Reciprocal Enforcement
of Support Act to enforce 8 previous valid order of child support [see
Attorney Gener81 Opinion H-218 (1974)], the provisions of 0 11.13 of the
F8mily Code, making 8 jury avril8ble in suit6 affecting the p8rent-child
relrtionahip, are appliuble to other leg81 irauea which might arise in
Uniform Reciprocal Enforcement of Support Act proceeding8 in rccordrnce
with the term8 of s8id 0 11.13.




                                  p. 1265
.   .




        The Honorrble Henry Wade, page 3      (H-270)




                                         SUMMARY

                        A jury ir available to a reopondent in non-
                  contempt Uniform Reciprocal Enforcement of Support
                  Act proceeding0 if one of the ieauer rpecified in 8 11.13
                  of the Family Code ir before the court.

                                         Very truly yourr,


                                               A?&
                                         JOHN L. HILL
                                         Attorney General of Texrr
                                  P




        DAVID M. KENDALL,     Chairman
        Opinion Committee




                                         p. 1266